        Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 1 of 8



 1   DAVID S. STEUER, State Bar No. 127059
     ANTHONY J WEIBELL, State Bar No. 238850
 2   SARA L. TOLBERT, Cal. Bar No. 300945
     CURTIS S. KOWALK, State Bar No. 324770
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6   Email: aweibell@wsgr.com; dsteuer@wsgr.com;
            stolbert@wsgr.com; ckowalk@wsgr.com
 7
     VICTOR JIH, State Bar No. 186515
 8   RYAN S. BENYAMIN, State Bar No. 322594
     WILSON SONSINI GOODRICH & ROSATI
 9   Professional Corporation
     633 West Fifth Street, Suite 1550
10   Los Angeles, CA 90071-2027
     Telephone: (323) 210-2900
11   Facsimile: (866) 974-7329
     Email: vjih@wsgr.com; rbenyamin@wsgr.com
12
     Attorneys for all Defendants
13
     [counsel for plaintiffs listed on signature page]
14

15                                  UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                         SAN JOSE DIVISION

18   IN RE TIKTOK, INC. PRIVACY                           CASE NO.: 5:19-cv-07792-LHK
     LITIGATION
19                                                        STIPULATED REQUEST AND
     ____________________________________                 [PROPOSED] ORDER TO
20                                                        CONSOLIDATE CASES
21                                                        Judge: Hon. Lucy H. Koh

22
     MISTY HONG,                                          CASE NO.: 5:19-cv-07792-LHK
23
                    Plaintiff,
24
            v.
25
     BYTEDANCE, INC., et al.,
26
                    Defendants.
27

28


     STIP. TO CONSOLIDATED CASES                         -1-                CASE NO.: 5:19-CV-07792-LHK
         Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 2 of 8



 1   P. S., et al.,                                        CASE NO. 20-CV-02992
 2                    Plaintiffs,
 3            v.
 4   TIKTOK, INC., et al.,
 5                    Defendants.
 6   D.M., et al.,                                         CASE NO. 20-CV-03185
 7                    Plaintiffs,
 8            v.
 9   TIKTOK, INC., et al.,
10                    Defendants.
11   R. S., et al.,                                        CASE NO. 20-CV-03212
12                    Plaintiffs,
13            v.
14   TIKTOK, INC., et al.,
15                    Defendants.
16   S.A., et al.,                                         CASE NO. 20-CV-03294
17                    Plaintiffs,
18            v.
19   TIKTOK, INC., et al.,
20                    Defendants.
21

22            Pursuant to Fed. R. Civ. P. 42(a), all parties (“the Parties”) to the above-captioned civil
23   actions, through their undersigned counsel, hereby stipulate to the consolidation of these and
24   other related actions as follows:
25            WHEREAS, there are presently at least thirteen factually-related consumer privacy class
26   actions against defendant TikTok, Inc. and some of its corporate affiliates (collectively
27   “Defendants”) pending in at least four different federal jurisdictions, including the first-filed
28   action, which is pending before this Court (No. 5:19-cv-07792-LHK);

     STIP. TO CONSOLIDATE CASES                          -2-                    CASE NO.: 5:19-CV-07792-LHK
         Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 3 of 8



 1          WHEREAS, Plaintiffs in the first-filed action filed an administrative motion to relate the

 2   second-filed case on May 12, 2020 [ECF No. 38], which the Court granted in an order issued on

 3   May 19, 2020 [ECF No. 43] (“Consolidation Order”), relating and consolidating the following

 4   cases as In re TikTok, Inc. Privacy Litigation, No. 19-CV-07792-LHK:

 5             Hong, et al. v. ByteDance, Inc., et al., Case No. 19-CV-07792,
 6             P. S., et al. v. TikTok, Inc., et al., Case No. 20-CV-02992,
 7             D.M., et al. v. TikTok, Inc., et al., Case No. 20-CV-03185;
 8          WHEREAS, on May 15, 2020, one of the plaintiffs in a later-filed related case pending in

 9   a different jurisdiction filed a motion to centralize all of these related cases with the United

10   States Judicial Panel on Multidistrict Litigation under 28 U.S.C. § 1407, with responses to the

11   motion due June 9, 2020, see MDL No. 2948;

12          WHEREAS, in this District, R.S. v. Tiktok, Inc., No. 20-CV-03212, is now the subject of

13   an administrative motion to relate cases [ECF No. 44], and counsel in all cases believe that S.A.

14   v. TikTok, Inc., No. 20-CV-03294 also meets the criteria for relation and consolidation (all,

15   collectively with the previously consolidated actions, the “N.D. Cal. Related Actions”);

16          WHEREAS, on May 19, 2020, the Consolidation Order set Tuesday, June 30, 2020 as the

17   deadline to file motions for appointment as interim lead plaintiffs’ counsel (“Lead Counsel”),

18   limiting the motions to 10 pages, setting the deadline to file oppositions not to exceed 3 pages as

19   Monday, July 6, 2020, setting the deadline to file any replies not to exceed 2 pages as Friday,
20   July 10, 2020, and setting the hearing on these motions for July 23, 2020, at 1:30 p.m. (see ECF
21   No. 43);

22          WHEREAS, the Parties anticipate that some or all of the related cases not currently

23   pending in this District and future “tag-along” actions may be transferred to this District by

24   stipulation or order;

25          WHEREAS, the N.D. Cal. Related Actions each allege the collection by Defendants of

26   biometric identifiers from users of the TikTok mobile app without required disclosures and

27   consent and are thus “related cases” within the meaning of Civil L.R. 3-12 because they concern

28   substantially the same parties, property, transaction or event; and it appears likely that there will


     STIP. TO CONSOLIDATE CASES                         -3-                    CASE NO.: 5:19-CV-07792-LHK
         Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 4 of 8



 1   be an unduly burdensome duplication of labor and expense or conflicting results if the cases are

 2   conducted before different Judges;

 3             WHEREAS, consolidation under Fed. R. Civ. P. 42(a) of the remainder of the N.D. Cal.

 4   Related Actions and any future related cases will eliminate duplicative discovery, prevent

 5   inconsistent rulings, including with respect to class certification, and conserve the resources of

 6   the parties, their counsel, and the judiciary;

 7             WHEREAS, a schedule is needed for the filing of an amended consolidated complaint

 8   and Defendants’ response thereto.

 9             THEREFORE, IT IS STIPULATED AND AGREED by the Parties, through their

10   respective counsel of record, subject to approval by the Court, as follows:

11             A.     CONSOLIDATION OF ACTIONS

12             1.     The N.D. Cal. Related Actions listed above currently pending in this District that

13   are not already assigned to this Court are hereby reassigned to this Court and consolidated into

14   Civil Action No. 5:19-cv-07792-LHK for all purposes, including pretrial proceedings, trial and

15   appeal.

16             2.     Each document filed by a party to this litigation shall bear the following caption:

17   In re TikTok, Inc. Privacy Litigation, Case No. 19-CV-07792-LHK. All filings must only be

18   made in the consolidated case.

19             3.     All other Related Actions or “related cases” within the meaning of Civil L.R. 3-12
20   that are now pending, subsequently filed in, or transferred to, this District shall be consolidated
21   into this action for all purposes except as provided herein. When a case which properly belongs

22   as part of the In re TikTok, Inc. Privacy Litigation is filed in this Court or transferred to this

23   Court from another court, and only after counsel call to the attention of the Court and the Clerk

24   the filing or transfer of any such case that might be properly consolidated with this Consolidated

25   Action, the clerk of this Court shall make an appropriate entry in the consolidated docket.

26   Counsel for Defendants shall promptly serve a copy of this Order on counsel for plaintiffs in

27   each subsequently filed or transferred related action. Promptly thereafter, upon notice to counsel

28   for the parties in each such action, counsel for Defendants shall submit to the Court a proposed


     STIP. TO CONSOLIDATE CASES                          -4-                     CASE NO.: 5:19-CV-07792-LHK
        Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 5 of 8



 1   order consolidating any such action with In re TikTok, Inc. Privacy Litigation, Case No. 19-CV-

 2   07792-LHK. Unless a party in such newly-filed or transferred action objects to consolidation

 3   within ten (10) days after the date upon which a copy of this Order is served on counsel for such

 4   party by filing an application for relief and this Court deems it appropriate to grant such

 5   application, each new case that arises out of the subject matter of this action which is filed in this

 6   Court or transferred to this Court, shall be consolidated with this action and this Order shall

 7   apply thereto.

 8             4.     This Order is entered without prejudice to the rights of any party to apply for

 9   severance of any claim or action, for good cause shown.

10             B.     CONSOLIDATED COMPLAINT AND RESPONSE THERETO

11             5.     Within 21 days after the Court has appointed Lead Counsel, Lead Counsel shall

12   file and serve a single Consolidated Amended Complaint that will supersede all existing

13   complaints filed in the consolidated actions and any action subsequently consolidated with this

14   action.

15             6.     Defendants need only respond to the Consolidated Amended Complaint and any

16   amendments thereto and need not respond to any other complaint filed in any action consolidated

17   by this Order. Defendants’ response to the Consolidated Amended Complaint, including any

18   motions to compel arbitration, shall be filed within 28 days after the filing of the Consolidated

19   Amended Complaint.
20             7.     Any opposition to a motion filed in response to the Consolidated Amended
21   Complaint shall be filed within 35 days after the filing of the motion. And any reply thereto shall

22   be filed within 21 days thereafter.

23

24             IT IS SO STIPULATED.

25             Dated: May 21, 2020

26

27

28


     STIP. TO CONSOLIDATE CASES                         -5-                    CASE NO.: 5:19-CV-07792-LHK
        Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 6 of 8



 1                                WILSON SONSINI GOODRICH & ROSATI
                                  Professional Corporation
 2
                                  By:    /s/ Anthony Weibell
 3
                                  Attorneys for Defendants
 4                                TIKTOK, INC., BYTEDANCE, INC., BEIJING
                                  BYTEDANCE TECHNOLOGY CO. LTD, AND
 5                                MUSICAL.LY

 6
                                  CASE NO. 5:19-cv-07792-LHK
 7                                (Hong v. Bytedance, Inc., et al.)

 8                                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                  DROOKS, LICENBERG & RHOW, P.C.
 9
                                  By:    /s/ Ekwan E. Rhow
10
                                  GLANCY PRONGAY & MURRAY LLP
11
                                  By:    /s/ Kara M. Wolke
12
                                  Attorneys for Plaintiffs Misty Hong, minor A.S., through her
13                                mother and legal guardian Laurel Slothower, and minor A.R.,
                                  through her mother and legal guardian Gilda Avila
14
                                  PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
15
                                  By:    /s/ David M. Given
16
                                  Attorneys for Plaintiffs Meghan Smith, minors C.W. and
17                                I.W., through their mother and legal guardian Mikhaila
                                  Woodall, and minor R.P., through her mother and legal
18                                guardian Lynn Pavalon

19                                CASE NO. 20-CV-02992
                                  (P.S., et al. v. TikTok, Inc., et al.)
20
                                  By:    /s/ Megan E. Jones
21
                                  Attorneys for Plaintiffs (1) P.S., a minor, by and through her
22                                Guardian, Cherise Slate, and (2) M.T.W., a minor, by and
                                  through her Guardian, Brenda Washington
23

24                                CASE NO. 20-CV-03185
                                  (D.M., et al. v. TikTok, Inc., et al.)
25
                                  By:    /s/ Adam E. Polk
26
                                  Attorneys for Plaintiffs (1) D.M and (2) A.M., minors, by and
27                                through their guardian Porchia Heidelberg, (3) A.O, a minor,
                                  by and through his guardian Jasmin Beverley, and (4) M.P., a
28                                minor, by and through her guardian Requeenis Gilder


     STIP. TO CONSOLIDATE CASES                   -6-                      CASE NO.: 5:19-CV-07792-LHK
        Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 7 of 8



 1                                  CASE NO. 20-CV-03212
                                    (R.S., et al. v. TikTok, Inc., et al.)
 2
                                    By:    /s/ Lesley E. Weaver
 3
                                    Attorneys for Plaintiffs (1) R.S. and (2) J.S., through their
 4                                  guardian

 5
                                    CASE NO. 20-CV-03294
 6                                  (S.A., et al. v. TikTok, Inc., et al.)

 7                                  By:    /s/ Theodore W. Maya

 8                                  Attorneys for Plaintiffs S.A., a minor, by and through his
                                    mother and guardian, Maritza A.
 9

10

11

12          _____________________________________________________________________
13

14                                    [PROPOSED] ORDER

15          Pursuant to the foregoing stipulation, IT IS SO ORDERED.

16

17   Dated: _______________________
                                                              Honorable Lucy H. Koh
18                                                         United States District Court Judge
19
20
21

22

23

24

25

26

27

28


     STIP. TO CONSOLIDATE CASES                     -7-                      CASE NO.: 5:19-CV-07792-LHK
         Case 5:19-cv-07792-LHK Document 46 Filed 05/21/20 Page 8 of 8



 1                                          ECF ATTESTATION

 2          I, Anthony J Weibell, am the ECF User whose identification and password are being used

 3   to file this document and attest that all signatories hereto have concurred in this filing.

 4

 5   Dated: May 21, 2020                                 WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation
 6

 7                                                       By:     /s/ Anthony Weibell

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STIP. TO CONSOLIDATE CASES                         -8-                     CASE NO.: 5:19-CV-07792-LHK
